Citation Nr: 0831777	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-23 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of right 
axillary thrombectomy, claimed as a right arm injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This claim comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran disagreed 
with this decision in February 2006.  He perfected a timely 
appeal in July 2006.  The veteran testified at a hearing 
before the undersigned in July 2008.  


FINDING OF FACT

A right arm injury was not manifested during active service, 
nor is any current right arm injury otherwise related to such 
service.  


CONCLUSION OF LAW

A right arm injury was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in March 2005, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claim of service connection for a right arm 
injury, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disability to active service and noted 
other types of evidence the veteran could submit in support 
of his claim.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA 
substantially has satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a right arm 
injury.  Thus, any failure to notify and/or develop this 
claim under the VCAA cannot be considered prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the elements of a service-connection 
claim was provided in March 2006, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
March 2005 letter was issued to the appellant prior to the 
June 2005 rating decision which denied the benefit sought on 
appeal; thus, this notice was timely.  Because the 
appellant's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
appellant.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield, 444 F. 3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.  The veteran also has been provided 
with a VA examination which addressed the contended causal 
relationship between the claimed disability and active 
service.  In summary, VA has done everything reasonably 
possible to notify and to assist the veteran and no further 
action is necessary to meet the requirements of the VCAA.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records dated in September 1969 reflect that 
the veteran underwent a right axillary venous thrombectomy.  
At his separation physical examination in January 1970, the 
veteran's vascular system was clinically normal.  The in-
service examiner also noted thrombophlebitis, right brachial 
vein, surgically corrected.  

On VA examination in March 2006, the veteran complained of 
tenderness and permanent numbness to the lateral aspect of 
the thumb.  His pain was constant and moderate with flare ups 
sometimes due to repetitive activities or prolonged 
immobilization with severe to very severe pain lasting until 
he takes OTC Ibuprofen.  

On magnetic resonance imaging (MRI) scan of the right 
brachial plexus in April 2006, the right and left brachial 
plexus were normal.  Following physical examination, there 
were residuals of right axillary thrombectomy.  The examiner 
opined that it was less likely than not that subjective 
numbness to the right arm and thumb were related to the 
veteran's in service complaints of right axillary 
thrombectomy.  The examiner reasoned that the MRI of the 
right brachial plexus failed to demonstrate any damage to the 
axillary nerve that could result from the surgery to the 
axilla for correction of a deep vein thrombosis (DVT) to the 
axillary vein with no evidence of scarring to the axillary 
nerve or surrounding muscles and ligaments.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
residuals of right axillary thrombectomy, claimed as a right 
arm injury.  Despite the veteran's assertions to the 
contrary, there is no persuasive evidence to support a 
finding that his current right arm injury is related 
etiologically to service or any incident therein.  The Board 
notes that the veteran underwent a right axillary venous 
thrombectomy in service in 1969.  At separation from service, 
however, the veteran's vascular system was clinically normal 
and thrombophlebitis, right brachial vein surgically 
corrected was noted.  The clinically normal findings are 
significant in that they demonstrate that trained military 
medical personnel were of the opinion that no right arm 
injury was present at the veteran's separation from service.  
The Board views the examination report as competent evidence 
that there was no right arm injury at that time.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  Thus, the Board finds that the lack of any 
evidence of continuing right arm injury for 36 years between 
the period of active service and the evidence showing 
diagnosis of a right arm injury is itself evidence which 
tends to show that no right arm injury was incurred as a 
result of service.  

Additional evidence in support of the veteran's service 
connection claim for residuals of right axillary 
thrombectomy, claimed as a right arm injury, is his own lay 
assertions and July 2008 Travel Board hearing testimony.  As 
a lay person, however, the veteran is not competent to opine 
on medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for residuals of right 
axillary thrombectomy, claimed as a right arm injury, is 
denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


